COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

  ERIC B. DARNELL,                              §
                                                                No. 08-16-00282-CV
              Appellant,                        §
                                                                  Appeal from the
  v.                                            §
                                                                384th District Court
  CARMEN BROBERG and MICHAEL J.                 §
  ZIMPRICH,                                                   of El Paso County, Texas
                                                §
              Appellees.                                       (TC# 2015DCV1502)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant all costs in this Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 7TH DAY OF DECEMBER, 2018.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.